690
\                                                    i


      ,                                   *...z...



            OFFICE    OF THE ATTORNEY                GENERAL    OF TEXAS
                                         AUSTIN




    Bonorabls 0. PI Loewt,                 chairma
    Board   of    IlisUranOd       COrmdsdW~3I-#
    AuBfin,      Texas

    Dear 8ir1                             Opinion x0




                                          deoided July 8, 1943.




                 ‘+ l l . The foot that it is oslled
            a *mortuary tuui' instea d oi 8 R e ser ve
            nu x l   is   o f no    c o n0eq ueume. l    9 l*

                 .+..tl . If it Is irre?wably dedlcat-
            & faP%lm use curdproteotlon of the poliay
            holders, f t iB not in00mC oi the COlnpw.
             l l a .8
                                                                                       691

lkmorsble 0. ?*         Lockhsrt,         Chairman - paLa t



              l* l 0.          SlnOe the reserveis held
      ?o r the polio7 holderr sad aot for the
      aa-,      Gongrem hu not taxed tht8
      reserve M inc o me to th e Qo mp a n7.l l l.
                                                 .
          The Tsaas Le@slature bna of the efforts bang
made Iv7lederal remnne agents to tu these fads. fn Na7,
1943, it enaoteldthe follovingr
           'seotionl, An7 oonrparv  l l l mq Qa7
      from the mrtuq    or relief iunds l b l an7
      tICSeathat ma7 bee 0 l rW@rsd*     l *be-
      oause     of    income        to   8uch   fuxb6s.e

           ‘sectloll8. The Srct that there oom-
      panib l 0 l a r e tbrerrtcned
                                  with taxer on
      th e ir mortuaq funds 0 l 0 oreates                     M    mea --
      g tUlO7.*4 *“. Chapter   386, Acts
                                     of tho (8th
      LogielatzarebArtiole~0~8-8,leavm~r A.C.8.
               This Act, of ccurse                mere17     permits tbe UIO of
mortuary      funda    in   payment        of   lnoom      taxer that are l r ep   u ir ed
to bo paid.. It is not intended to relax the imiolabilit7
of suoh funda for au7 other purpose. See our Opinionlo.
O-WC0


                                                Ter7tmll77ours




:'RST ASSISTANT
                                                           Elb0rt ROOpw
                                                               AsSi8fanf




XII-NR
~oloeure